Title: To James Madison from George Joy, 14 November 1811
From: Joy, George
To: Madison, James


Dear sir
London 14th Novr: 1811.
The Constitution is at length arrived, and Mr: Russell informs me that she is to return to France before she will proceed to America; which will not probably be till some time in the Month of Janry. My Plan of embarking in her is by this means disconcerted; and the detail of Communication, that I was desirous of making personally, delayed.
I am now strongly persuaded to defer my departure till the spring; but it is my intention, if I can get on board a good ship, and nothing special intervene, to leave England in a week or ten days. Should I remain, Letters addressed to the Care of Mr Russell, or of Messrs. Rogers, Towgood & Co: Bankers here, would be sure to meet me. In the mean time I take the liberty to hand you the enclosed Copies, shewing the Commencement, and something near the termination of my Agency in Denmark. A Corroboration, not to say Confirmation of certain Reports that I heard in Denmark and Sweden, induce me to request the favor of your perusal of the former: the written words in Mr: Pinkney’s Passport are distinguished by being underlined. I may add to the Evidence of satisfaction expressed by the Cabinet secretary in the latter, that my last Letters from Mr: Adams, received since my arrival here, are as friendly as I could wish. Always very sincerely, Dear sir, Your friend & Servt:
Geo: Joy.
